Citation Nr: 0525557	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  04-07 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from May 1974 to September 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The veteran has also raised the issue of entitlement to an 
earlier effective date for non-service connected pension.  
This matter is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1. The VA has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2. The veteran has the following non-service connected 
disabilities: varicose veins, lower extremities, bilateral, 
rated as 30 percent disabling; low back pain with no 
limitation of range of motion, rated as 10 percent disabling; 
and degenerative joint disease right knee with history of 
locking, rated as 10 percent disabling.  The combined non-
service connected disability rating is 40 percent.   

3.  The veteran is not blind, or nearly blind, is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, and does not need the aid and assistance 
of another person to perform the routine activities of daily 
living.

4.  The veteran does not have a single disability rated at 
100 percent and an additional disability independently rated 
at 60 percent or more.

5.  The veteran is not confined to his home or its immediate 
premises.






CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
on the need for regular aid and attendance, or due to 
housebound status, have not been met. 38 U.S.C.A. §§  1502, 
1521, 5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was granted non-service connected pension 
benefits by a rating decision dated in May 1997.  Presently, 
he is seeking entitlement to additional allowance for special 
monthly pension benefits based on the need for regular aid 
and attendance, or due to housebound status.

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C.A. § 
1521(a).  Section 1521 further provides for an increased rate 
of pension, in the form of a special monthly pension, when an 
otherwise eligible veteran is in need of regular aid and 
attendance (38 U.S.C.A. § 1521(d)), or has a disability rated 
as permanent and total and (1) has an additional disability 
or disabilities ratable at 60 percent, or (2) is permanently 
housebound (38 U.S.C.A. § 1521(e)).  See also 38 C.F.R. § 
3.351(b), (c), and (d).

A veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment.  

"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

The veteran underwent both a general and an "aid and 
attendance or housebound"  VA examination in January 2004.  
The examiner noted that the veteran was very obese (i.e., 335 
pounds) and had a speech impediment.  The veteran reported a 
history of low back pain, right knee pain. The veteran also 
reported that he lived with his girlfriend and that he had to 
climb one flight of stairs twice a day.  He is reportedly 
independent in terms of self-care, i.e., bathing, dressing, 
eating, transfers, and using the toilet.  He is able to use 
public transportation and stated that he was able to drive 
his automobile.  He was last employed as a housekeeper in 
1987.  Aside from sitting at home and watching television, he 
takes occasional short walks of about one block.  

On physical examination, the examiner noted that the veteran 
had a slow normal gait without a cane or crutch and did not 
favor either lower extremity.  He was able to dress and 
undress as well as remove and replace his shoes without 
assistance.  The examiner diagnosed the veteran with 
degenerative joint disease of the right knee and low back 
strain and varicose veins.  

Based on this examination, the examiner expressed his belief 
that the veteran is not housebound and is independent in 
terms of self-care.  The examiner also noted that the veteran 
did not require aid and attendance for activities of daily 
living.  This opinion provides negative evidence against this 
claim and is found by the Board to be entitled to great 
probative weight.

Review of the record indicates that special monthly indemnity 
compensation for aid and attendance is not warranted in this 
case.  The January 2004 VA medical examination demonstrates 
that although the veteran's conditions indicate some level of 
impairment, they are not sufficiently severe as to warrant 
regular aid and attendance.  Upon examination, the veteran 
was determined to be capable of performing all activities of 
daily living without assistance or supervision.  While the 
veteran clearly has difficulties, and the Board does not wish 
to underemphasize these difficulties, the record clearly 
substantiates that the veteran is not bedridden and his 
mental faculties are intact.  

The medical evidence of record, which the Board has reviewed 
in detail, including the VA examination report, outpatient 
treatment records, and private medical reports, does not 
support the veteran's statement that he can hardly walk.  The 
Board finds that the veteran is not so nearly helpless as to 
require the regular aid and attendance of another person.  In 
other words, the criteria for entitlement to special monthly 
pension on account of the need for the regular aid and 
attendance of another person have not been met.  38 U.S.C.A. 
§ 1521; 38 C.F.R. § 3.352(a). 

With respect to the veteran's claim for special monthly 
pension at the housebound rate, the Board notes that, despite 
the veteran's multiple disabilities, the evidence shows that 
he is not housebound, and that he does not have a single 
permanent disability that is evaluated as 100 percent 
disabling.  

The Board has reviewed the VA Rating Schedule and the 
disabilities of the veteran and finds no basis to award the 
veteran a 100 percent disability evaluation for any one of 
the veteran's disorders based on both the statements of the 
veteran and the medical evidence of record.

Since having a single disability which is evaluated as 100 
percent disabling is a threshold requirement for an increased 
pension benefit based on housebound status, 38 U.S.C.A. § 
1521(e) and 38 C.F.R. § 3.351(d), it is apparent that the 
basic requirements for special monthly pension on the account 
of being housebound have not been met, and that the RO was 
correct in denying housebound benefits.

The preponderance of the evidence is against a finding that 
the criteria for special monthly pension by reason of the 
need for aid and attendance of another person, or by reason 
of being housebound, have been met at this time.  It follows 
that there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise permit 
favorable action on the veteran's claim.  38 U.S.C.A. § 
5107(b).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
October 2002.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson,  19 Vet. App. 103 (2005).  In 
addition, by virtue of the rating decision on appeal and the 
statement of the case (SOC), he was provided with specific 
information as to why his claim was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159 in the February 2004 SOC.  

Finally, with respect to element (4), the Board notes that 
the RO's letter and the SOC generally informed the veteran 
that it was necessary to send any evidence in his possession 
to VA that supports his claim.  There is no allegation from 
the veteran that he has any evidence in his possession that 
is needed for a full and fair adjudication of these claims.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Court's decision in Pelegrini II, held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and that was done in this case.  The claims folder 
contains all available service medical records, VA medical 
records, VA examination reports, and private medical records.  
The veteran has not identified any other outstanding evidence 
to be obtained.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A.  §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini II; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Special monthly pension based on the need for regular aid and 
attendance or at the housebound rate is denied.



	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


